Citation Nr: 1528959	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-46 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran initially submitted claims for entitlement to service connection for depression and PTSD.  The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issue as a claim of entitlement to service connection for an acquired psychiatric disorder.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2007 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not complete an appeal of this decision.

2. Evidence received since the June 2007 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

CONCLUSIONS OF LAW

1. The June 2007 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. Evidence received since the June 2007 rating decision is new and material and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis

The RO most recently denied the Veteran's claim of service connection for PTSD in June 2007, based on a determination that a verified in-service stressor linking PTSD to service was not shown by the evidence of record.  The Veteran was notified of this decision and of his procedural and appellate rights, but did not complete an appeal of this decision.  Therefore, the June 2007 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 2007 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran submitted December 2010 and March 2011 opinions from a private medical professional concluding that he has PTSD that is likely related to in-service stressors.  Moreover, the Veteran has alleged that he witnessed American military deaths and experienced missile attacks while serving in Operation Desert Storm-events which, if substantiated, may form the basis for a valid PTSD diagnosis.  This new evidence addresses a reason for the previous denial, that is, a current PTSD diagnosis that is related to verified in-service stressors.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

After reviewing the evidence, the Board finds that the issue of service connection for an acquired psychiatric disorder, to include PTSD, must be remanded in order to obtain additional records and provide the Veteran with a VA examination for the purpose of clarifying the nature of his psychiatric disorders and their possible nexus to service.

Initially, further attempts must be made to corroborate the Veteran's claimed in-service stressors with respect to his claim for PTSD.  Specifically, the Board notes that an August 2010 deferred rating decision indicated that the Veteran's claims of witnessing death and being exposed to missile attacks during Operation Desert Storm was consistent with his service profile.  Consequently, the Veteran should be contacted regarding the specific dates and locations of his alleged stressors.  Moreover, in light of the Veteran's May 2009 statement that deck logs from a particular period of his active duty would substantiate one of his claimed stressors, the AOJ should contact the Veteran and attempt to ascertain the pertinent dates and locations of these deck logs, as it does not appear that they have ever been requested.

Furthermore, although the medical opinions currently of record are inadequate to warrant an award of service connection, in that they are wholly based on the Veteran's subjective symptomatology, they emphasize the need for an additional clarifying evaluation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Given the above, the Board concludes that the nature of the Veteran's psychiatric symptoms and their relationship to service is unclear, and a final decision would be premature.  A remand is therefore necessary in order to obtain a VA psychiatric evaluation.  The examiner should determine whether the Veteran has a diagnosis of PTSD; identify any other psychiatric disorders; and clarify whether such disorders manifested in service or are otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make reasonable attempts to verify the stressors cited by the Veteran.  Specifically, the AOJ should contact the Veteran regarding the pertinent date and location of the stressor described in his February 2009 and May 2009 statements, and attempt to obtain any relevant service records, to include deck logs.  Additionally, the AOJ should contact the Veteran regarding the dates and locations of stressors described in his November 2010 substantive appeal, to include witnessing American military deaths and missile attacks during Operation Desert Storm.

2.  The AOJ should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current psychiatric disorders, to include (but not limited to) the previously identified PTSD, depression, personality disorder, and anxiety disorder.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.  The examiner should specifically discuss the private December 2010 and March 2011 private opinions and September 2010 VA evaluation report.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


